UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number_ 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: _ 3/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Semiannual Report Financial Statements 22 Franklin Rising Dividends Fund 3 Notes to Financial Statements 26 Performance Summary 8 Shareholder Information 35 Your Fund’s Expenses 11 Financial Highlights and Statement of Investments 13 Semiannual Report Franklin Rising Dividends Fund Your Funds Goal and Main Investments: Franklin Rising Dividends Fund seeks long- term capital appreciation. Preservation of capital, while not a goal, is also an important consideration. Under normal market conditions, the Fund invests at least 80% of its net assets in companies that have paid consistently rising dividends. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This semiannual report for Franklin Rising Dividends Fund covers the period ended March 31, 2014. Performance Overview For the six months under review, Franklin Rising Dividends Fund  Class A delivered a cumulative total return of +8.96%. In comparison, the Funds benchmark, the Standard & Poors 500 Index (S&P 500 ® ), which is a broad measure of U.S. stock performance, generated a +12.51% total return. 1, 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Economic and Market Overview The U.S. economy showed ongoing signs of recovery during the six-month period ended March 31, 2014, although abnormally cold weather suppressed some economic activity beginning in January. Strong consumer and business spending and rising inventories underpinned economic growth in the fourth quarter of 2013. Historically low mortgage rates and improving sentiment aided the housing market recovery, evidenced by solid home sales, rising home prices, low inventories and multi-year lows in new foreclosures. Manufacturing activity expanded during the six-month period despite a slowdown in early 2014 because of adverse weather. Retail sales for the period generally rose, especially toward the end of 2013, but missed expected levels in 2014. The unemployment rate declined to 6.7% in March from 7.2% in September 2013, and inflation remained well below the U.S. Federal Reserve Boards (Feds) 2.0% target. 3 In October 2013, the federal government temporarily shut down after Congress reached a budget impasse. However, Congress passed a spending bill in January to fund the federal government through September 2014. Congress then The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 16. Semiannual Report | 3 approved suspension of the debt ceiling until March 2015. The Fed maintained its monthly bond purchases at $85 billion until January 2014, when it began reducing them, based on continued positive economic and employment data. Although economic data in early 2014 were soft resulting from severe winter weather, Fed Chair Janet Yellen kept the pace of asset-purchase tapering intact in the March meeting while saying the Fed might quicken the expected pace of the central banks rate-hike cycle and adopting a more qualitative approach to rate-hike guidance. Despite volatility in U.S. equity markets toward period-end arising from geopolitical risks in Ukraine, markets continued to advance as tensions eased. Investor confidence grew as corporate profits rose and generally favorable economic data indicated continued recovery. However, brief sell-offs flared when markets reacted to the Feds statements, U.S. budget disputes, political instability in certain emerging markets and Chinas slowing economy. U.S. stocks generated strong returns for the six months under review as the S&P 500 and Dow Jones Industrial Average reached all-time highs. 4 Investment Strategy We base our investment strategy on our belief that companies with consistently rising dividends should, over time, also experience stock price appreciation. We select portfolio securities based on several criteria. To be eligible for purchase, stocks generally will pass certain screens, such as consistent and substantial dividend increases, strong balance sheets, and relatively low price/earnings ratios. We seek fundamentally sound companies that meet our standards and attempt to acquire them at what we believe are attractive prices, often when they are out of favor with other investors. Managers Discussion During the six months under review, three holdings that helped absolute Fund performance were Pentair, Walgreen and Johnson & Johnson. Shares of Pentair, a manufacturer of water pumps and filtration systems, advanced in late 2013 after improved sales and earnings. The company finished 2013 with better-than-expected cost synergies from its 2012 merger with Tycos flow-control business, contributing to increased optimism for potential additional gains from the integration of the business. Pentair has had 37 consecutive years of dividend increases. Walgreen, a leading drug store operator, appeared to deliver on its promised focus on merger synergies and cost reduction, which may drive margin improvement. Walgreen has raised its dividend for the past 38 years. Johnson & Johnson, a diversified manufacturer of health care products, benefited from investor excitement around the fruition of its pharmaceutical 4 | Semiannual Report pipeline. The company has launched a number of drugs since 2011, many of which have performed as expected or better. Although management has indicated it is unlikely to break up the company, there may be investor anticipation about a possible separation of its medical devices and pharmaceutical businesses, based on similar actions taken by competitors. Johnson & Johnson has raised its dividend for 51 consecutive years. Detractors from absolute Fund performance included Family Dollar Stores, Target and Brady. Shares of Family Dollar Stores, a large discount retailer, declined following consistently disappointing sales and earnings growth, particularly in its first quarter 2014 earnings report. The departure of the companys president and chief operating officer created uncertainty about how the company could resuscitate sales growth in its discretionary products business. Rumors and anticipation of the companys potential merger with a key competitor, some of which may have subsided, also resulted in stock price volatility. The company has raised its dividend for the past 38 years. Target, a mass-market discount retailer with 42 years of consecutive dividend increases, announced a breach of confidential customer data in late 2013. Concerns about the potential impact on customer traffic and sales growth and the cost of corrective measures caused the companys stock price to decline. We believe the impact of the data breach is manageable, and that Targets core U.S. business could start to experience an increase in 2014 sales growth, helped by renewed management focus and improved economic conditions. Brady, a manufacturer of industrial identification solutions, experienced lower earnings resulting from plans to divest its Asian die cut business. The company also incurred higher expenses from restructuring to focus on its identification solutions and workplace safety businesses. Brady has 28 years of dividend increases. We initiated new positions in Schlumberger, an oilfield services company; DENTSPLY International, a dental health care products manufacturer; and United Parcel Service, the worlds largest package delivery company, all of which have long histories of dividend increases; as well as Microsoft, a global software and services provider; and Texas Instruments, a designer and manufacturer of semiconductors and related products, each of which has 10 years of consecutive dividend increases. We also made additions to Bunge (13 years), a global agribusiness and food company; Ross Stores (20 years), a discount retail apparel and home accessories store operator; General Dynamics (17 years), an aerospace and defense company; and the aforementioned Target and Family Dollar Stores, and we made smaller additions to other positions. Although no holdings were liquidated during the period, we reduced our position in Hill-Rom Holdings. Top 10 Equity Holdings 3/31/14 Company % of Total Sector/Industry Net Assets Pentair Ltd. % Machinery Johnson & Johnson % Pharmaceuticals, Biotechnology & Life Sciences Roper Industries Inc. % Electrical Equipment Air Products and Chemicals Inc. % Materials Praxair Inc. % Materials Chevron Corp. % Energy International Business Machines Corp. % Software & Services United Technologies Corp. % Aerospace & Defense Medtronic Inc. % Health Care Equipment & Services Johnson Controls Inc. % Automobiles & Components Semiannual Report | 5 Our 10 largest positions on March 31, 2014, represented 31.4% of the Funds total net assets. It is interesting to note how these 10 companies would, in aggregate, respond to the Funds screening criteria based on a simple average of statistical measures. On average, these 10 companies have raised their dividends 27 years in a row and by 258% over the past 10 years. Their most recent year-over-year dividend increases averaged 11.2% with a dividend yield of 2.0% on March 31, 2014, and a dividend payout ratio of 32.2%, based on estimates of calendar year 2014 operating earnings. Their average price/earnings ratio was 16.7 times 2014 estimates versus 16.0 for that of the unmanaged S&P 500. Thank you for your continued participation in Franklin Rising Dividends Fund. We look forward to continuing to serve your investment needs. Donald G. Taylor, CPA Lead Portfolio Manager Nicholas Getaz, CFA Bruce C. Baughman, CPA William J. Lippman Portfolio Management Team Franklin Rising Dividends Fund CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Effective February 1, 2014, Nicholas Getaz assumed portfolio manager responsibilities for the Fund. He joined Franklin Templeton as a research analyst with Franklin Equity Group in 2011. Prior to joining Franklin Templeton, Mr. Getaz worked as a research analyst with Goldman Sachs Asset Management, conducting bottom-up, fundamental research into companies in the industrials, transportation, energy and materials sectors. Mr. Getazs previous experience included research across the market capitalization spectrum for U.S. domestic and global portfolios. He is a Chartered Financial Analyst (CFA) Charterholder. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 2. S&P 500: Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P U.S. Index data in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P U.S. Index data. 3. Source: Bureau of Labor Statistics. 4. Copyright © 2014, S&P Dow Jones Indices LLC. All rights reserved. Reproduction of S&P Dow Jones Indices in any form is prohibited except with the prior written permission of S&P. S&P does not guarantee the accuracy, adequacy, completeness or availability of any information and is not responsible for any errors or omissions, regardless of the cause or for the results obtained from the use of such information. S&P DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. In no event shall S&P be liable for any direct, indirect, special or consequential damages, costs, expenses, legal fees, or losses (including lost income or lost profit and opportunity costs) in connection with subscribers or others use of S&P Dow Jones Indices. Semiannual Report | 7 Performance Summary as of 3/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 9/30/13 Change A (FRDPX) $ 49.02 $ 45.46 +$ 3.56 C (FRDTX) $ 48.26 $ 44.62 +$ 3.64 R (FRDRX) $ 48.87 $ 45.26 +$ 3.61 R6 (FRISX ) $ 48.98 $ 45.50 +$ 3.48 Advisor (FRDAX) $ 48.98 $ 45.48 +$ 3.50 Distributions Share Class Dividend Income A (10/1/13–3/31/14 ) $ 0.4964 C (10/1/13–3/31/14 ) $ 0.1635 R (10/1/13–3/31/14 ) $ 0.3693 R6 (10/1/13–3/31/14) $ 0.6783 Advisor (10/1/13–3/31/14) $ 0.6107 8 | Semiannual Report Performance Summary (continued) Performance as of 3/31/14 1 Cumulative total return excludes sales charges. Average annual total return and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/R6/Advisor Class: no sales charges. Cumulative Average Annual Value of $10,000 Total Annual Operating Expenses 5 Share Class Total Return 2 Total Return 3 Investment 4 (with waiver) (without waiver) A 0.94 % 0.95 % 6-Month + 8.96 % + 2.70 % $ 10,270 1-Year + 17.79 % + 11.01 % $ 11,101 5-Year + 147.80 % + 18.49 % $ 23,358 10-Year + 97.75 % + 6.42 % $ 18,636 C 1.69 % 1.70 % 6-Month + 8.53 % + 7.53 % $ 10,753 1-Year + 16.89 % + 15.89 % $ 11,589 5-Year + 138.71 % + 19.01 % $ 23,871 10-Year + 83.78 % + 6.27 % $ 18,378 R 1.19 % 1.20 % 6-Month + 8.82 % + 8.82 % $ 10,882 1-Year + 17.49 % + 17.49 % $ 11,749 5-Year + 144.73 % + 19.60 % $ 24,473 10-Year + 93.22 % + 6.81 % $ 19,322 R6 0.54 % 0.55 % 6-Month + 9.18 % + 9.18 % $ 10,918 Since Inception (5/1/13) 6 + 18.09 % + 18.09 % $ 11,809 Advisor 7 0.69 % 0.70 % 6-Month + 9.08 % + 9.08 % $ 10,908 1-Year + 18.09 % + 18.09 % $ 11,809 5-Year + 150.92 % + 20.20 % $ 25,092 10-Year + 102.04 % + 7.29 % $ 20,204 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Semiannual Report | 9 Performance Summary (continued) All investments involve risks, including possible loss of principal. Value securities may not increase in price as anticipated or may decline further in value. While smaller and midsize companies may offer substantial opportunities for capital growth, they also involve heightened risks and should be considered speculative. Historically, smaller and midsize company securities have been more volatile in price than larger company securities, especially over the short term. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Class R6: Shares are available to certain eligible investors as described in the prospectus. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its current fiscal year-end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Since Class R6 shares have existed for less than one year, performance is shown for the period since inception and is not annualized. 7. Effective 10/3/05, the Fund began offering Advisor class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 10/3/05, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 10/3/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 10/3/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +93.23% and +8.07%. 10 | Semiannual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/133/31/14 A Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ R6 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expenses waivers, annualized for each class (A: 0.89%; C: 1.64%; R: 1.14%; R6: 0.51%; and Advisor: 0.64%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 12 | Semiannual Report Franklin Managed Trust Financial Highlights Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Year Ended September 30, Class A (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 45.46 $ 37.86 $ 31.39 $ 30.92 $ 26.72 $ 29.08 Income from investment operations a : Net investment income b 0.27 0.54 0.52 0.48 0.38 0.16 c Net realized and unrealized gains (losses) 3.79 7.61 6.36 0.36 3.94 (2.01 ) Total from investment operations 4.06 8.15 6.88 0.84 4.32 (1.85 ) Less distributions from net investment income (0.50 ) (0.55 ) (0.41 ) (0.37 ) (0.12 ) (0.51 ) Net asset value, end of period $ 49.02 $ 45.46 $ 37.86 $ 31.39 $ 30.92 $ 26.72 Total return d 8.96 % 21.86 % 22.02 % 2.74 % 16.23 % (5.90 )% Ratios to average net assets e Expenses 0.89 % f 0.93 % 0.96 % 0.99 % 1.05 % 1.13 % g Net investment income 1.13 % 1.30 % 1.44 % 1.42 % 1.32 % 0.69 % c Supplemental data Net assets, end of period (000’s) $ 10,423,458 $ 8,795,238 $ 5,777,197 $ 3,386,930 $ 2,043,971 $ 1,366,352 Portfolio turnover rate 0.11 % 0.70 % 2.77 % 4.04 % 5.65 % 22.61 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.24) per share as a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 1.72%. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods of less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Managed Trust Financial Highlights (continued) Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Year Ended September 30, Class C (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 44.62 $ 37.20 $ 30.87 $ 30.46 $ 26.41 $ 28.64 Income from investment operations a : Net investment income (loss) b 0.09 0.23 0.24 0.22 0.16 (0.01 ) c Net realized and unrealized gains (losses) 3.71 7.49 6.28 0.38 3.89 (1.94 ) Total from investment operations 3.80 7.72 6.52 0.60 4.05 (1.95 ) Less distributions from net investment income (0.16 ) (0.30 ) (0.19 ) (0.19 ) — (0.28 ) Net asset value, end of period $ 48.26 $ 44.62 $ 37.20 $ 30.87 $ 30.46 $ 26.41 Total return d 8.53 % 20.93 % 21.13 % 1.98 % 15.34 % (6.59 )% Ratios to average net assets e Expenses 1.64 % f 1.68 % 1.71 % 1.74 % 1.80 % 1.88 % g Net investment income (loss) 0.38 % 0.55 % 0.69 % 0.67 % 0.57 % (0.06 )% c Supplemental data Net assets, end of period (000’s) $ 2,694,237 $ 2,261,420 $ 1,410,361 $ 806,172 $ 471,028 $ 342,627 Portfolio turnover rate 0.11 % 0.70 % 2.77 % 4.04 % 5.65 % 22.61 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.24) per share as a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 0.97%. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable, and is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. 14 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Managed Trust Financial Highlights (continued) Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Year Ended September 30, Class R (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 45.26 $ 37.72 $ 31.29 $ 30.82 $ 26.64 $ 28.96 Income from investment operations a : Net investment income b 0.21 0.44 0.43 0.39 0.31 0.10 c Net realized and unrealized gains (losses) 3.77 7.58 6.34 0.38 3.94 (2.00 ) Total from investment operations 3.98 8.02 6.77 0.77 4.25 (1.90 ) Less distributions from net investment income (0.37 ) (0.48 ) (0.34 ) (0.30 ) (0.07 ) (0.42 ) Net asset value, end of period $ 48.87 $ 45.26 $ 37.72 $ 31.29 $ 30.82 $ 26.64 Total return d 8.82 % 21.55 % 21.74 % 2.47 % 15.97 % (6.18 )% Ratios to average net assets e Expenses 1.14 % f 1.18 % 1.21 % 1.24 % 1.30 % 1.38 % g Net investment income 0.88 % 1.05 % 1.19 % 1.17 % 1.07 % 0.44 % c Supplemental data Net assets, end of period (000’s) $ 337,411 $ 277,758 $ 179,509 $ 80,959 $ 45,876 $ 33,179 Portfolio turnover rate 0.11 % 0.70 % 2.77 % 4.04 % 5.65 % 22.61 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.24) per share as a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 1.47%. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 15 Franklin Managed Trust Financial Highlights (continued) Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Period Ended Class R6 (unaudited) September 30, 2013 a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 45.50 $ 42.07 Income from investment operations b : Net investment income c 0.36 0.30 Net realized and unrealized gains (losses) 3.80 3.13 Total from investment operations 4.16 3.43 Less distributions from net investment income (0.68 ) — Net asset value, end of period $ 48.98 $ 45.50 Total return d 9.18 % 8.15 % Ratios to average net assets e Expenses 0.51 % f 0.53 % Net investment income 1.51 % 1.70 % Supplemental data Net assets, end of period (000’s) $ 585,004 $ 497,875 Portfolio turnover rate 0.11 % 0.70 % a For the period May 1, 2013 (effective date) to September 30, 2013. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. 16 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Managed Trust Financial Highlights (continued) Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Year Ended September 30, Advisor Class (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 45.48 $ 37.87 $ 31.39 $ 30.89 $ 26.68 $ 29.07 Income from investment operations a : Net investment income b 0.33 0.65 0.61 0.55 0.45 0.23 c Net realized and unrealized gains (losses) 3.78 7.60 6.35 0.38 3.94 (2.03 ) Total from investment operations 4.11 8.25 6.96 0.93 4.39 (1.80 ) Less distributions from net investment income (0.61 ) (0.64 ) (0.48 ) (0.43 ) (0.18 ) (0.59 ) Net asset value, end of period $ 48.98 $ 45.48 $ 37.87 $ 31.39 $ 30.89 $ 26.68 Total return d 9.08 % 22.16 % 22.36 % 2.97 % 16.57 % (5.66 )% Ratios to average net assets e Expenses 0.64 % f 0.68 % 0.71 % 0.74 % 0.80 % 0.88 % g Net investment income 1.38 % 1.55 % 1.69 % 1.67 % 1.57 % 0.94 % c Supplemental data Net assets, end of period (000’s) $ 1,703,160 $ 1,292,847 $ 1,233,135 $ 571,399 $ 137,549 $ 61,307 Portfolio turnover rate 0.11 % 0.70 % 2.77 % 4.04 % 5.65 % 22.61 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Net investment income per share includes approximately $(0.24) per share as a return of capital adjustment to a previously recorded special dividend received by the Fund. Excluding this non-recurring amount, the ratio of net investment income to average net assets would have been 1.97%. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. g Benefit of expense reduction rounds to less than 0.01%. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin Managed Trust Statement of Investments, March 31, 2014 (unaudited) Franklin Rising Dividends Fund Shares Value Common Stocks 93.6% Aerospace & Defense 6.4% General Dynamics Corp. 1,702,000 $ 185,381,841 Honeywell International Inc. 3,918,400 363,470,784 United Technologies Corp. 3,957,174 462,356,210 1,011,208,835 Automobiles & Components 2.7% Johnson Controls Inc. 9,151,111 433,030,573 Commercial & Professional Services 0.8% ABM Industries Inc. 1,145,249 32,914,456 Cintas Corp. 1,484,100 88,467,201 121,381,657 Consumer Durables & Apparel 1.4% a Kid Brands Inc. 594,253 207,988 Leggett & Platt Inc. 1,097,590 35,825,338 NIKE Inc., B 2,369,000 174,974,340 Superior Uniform Group Inc. 219,200 3,215,664 214,223,330 Consumer Services 2.9% Hillenbrand Inc. 1,366,700 44,185,411 b Matthews International Corp., A 2,133,910 87,084,867 McDonald’s Corp. 3,334,654 326,896,132 458,166,410 Diversified Financials 0.2% State Street Corp. 424,000 29,489,200 Electrical Equipment 3.5% Brady Corp., A 2,534,825 68,820,499 Roper Industries Inc. 3,645,509 486,711,906 555,532,405 Energy 8.3% Chevron Corp. 4,014,100 477,316,631 Exxon Mobil Corp. 3,390,700 331,203,576 Occidental Petroleum Corp. 3,572,000 340,375,880 Schlumberger Ltd. 1,646,000 160,485,000 1,309,381,087 Food & Staples Retailing 4.6% Wal-Mart Stores Inc. 4,492,864 343,389,595 Walgreen Co. 5,682,452 375,212,306 718,601,901 18 | Semiannual Report Franklin Managed Trust Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Rising Dividends Fund Shares Value Common Stocks (continued) Food, Beverage & Tobacco 8.0% Archer-Daniels-Midland Co. 8,503,400 $ 368,962,526 Bunge Ltd. 4,781,722 380,194,716 McCormick & Co. Inc. 2,276,400 163,308,936 PepsiCo Inc. 4,148,300 346,383,050 1,258,849,228 Health Care Equipment & Services 11.0% Abbott Laboratories 3,883,000 149,534,330 Becton, Dickinson and Co. 3,163,516 370,384,453 DENTSPLY International Inc. 1,595,000 73,433,800 Hill-Rom Holdings Inc. 702,900 27,089,766 Medtronic Inc. 7,291,000 448,688,140 Stryker Corp. 4,804,727 391,441,109 Teleflex Inc. 1,188,653 127,471,148 West Pharmaceutical Services Inc. 3,141,600 138,387,480 1,726,430,226 Household & Personal Products 4.0% Colgate-Palmolive Co. 3,829,210 248,400,852 The Procter & Gamble Co. 4,678,888 377,118,373 625,519,225 Industrial Conglomerates 0.2% Carlisle Cos. Inc. 322,529 25,589,451 Insurance 2.5% Aflac Inc. 1,253,410 79,014,967 Arthur J. Gallagher & Co. 874,700 41,618,226 The Chubb Corp. 430,000 38,399,000 Erie Indemnity Co., A 1,733,082 120,899,800 Mercury General Corp. 290,519 13,096,597 Old Republic International Corp. 4,380,950 71,847,580 RLI Corp. 852,718 37,724,244 402,600,414 Machinery 6.8% Donaldson Co. Inc. 1,012,104 42,913,210 Dover Corp. 5,048,800 412,739,400 Pentair Ltd. 7,712,000 611,870,080 1,067,522,690 Materials 10.1% Air Products and Chemicals Inc. 4,055,458 482,761,720 b Albemarle Corp. 5,703,025 378,794,921 Bemis Co. Inc. 1,516,389 59,503,104 Ecolab Inc. 1,323,172 142,889,344 Semiannual Report | 19 Franklin Managed Trust Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Rising Dividends Fund Shares Value Common Stocks (continued) Materials (continued) Nucor Corp. 958,400 $ 48,437,536 Praxair Inc. 3,680,935 482,092,057 1,594,478,682 Media 1.4% b John Wiley & Sons Inc., A 3,727,707 214,865,031 Pharmaceuticals, Biotechnology & Life Sciences 5.3% AbbVie Inc. 2,916,000 149,882,400 Johnson & Johnson 5,939,800 583,466,554 Pfizer Inc. 3,083,800 99,051,656 832,400,610 Retailing 5.5% Family Dollar Stores Inc. 5,375,383 311,825,968 Ross Stores Inc. 2,946,000 210,786,300 Target Corp. 5,666,000 342,849,660 865,461,928 Semiconductors & Semiconductor Equipment 0.4% Cohu Inc. 68,100 731,394 Texas Instruments Inc. 1,440,800 67,933,720 68,665,114 Software & Services 3.9% International Business Machines Corp. 2,465,600 474,603,344 Microsoft Corp. 3,278,200 134,373,418 608,976,762 Technology Hardware & Equipment 3.0% a Knowles Corp. 2,524,400 79,695,308 QUALCOMM Inc. 4,914,600 387,565,356 467,260,664 Trading Companies & Distributors 0.0% † W.W. Grainger Inc. 22,500 5,684,850 Transportation 0.7% United Parcel Service Inc., B 1,189,000 115,784,820 Total Common Stocks (Cost $10,270,643,848) 14,731,105,093 20 | Semiannual Report Franklin Managed Trust Statement of Investments, March 31, 2014 (unaudited) (continued) Franklin Rising Dividends Fund Shares Value Short Term Investments (Cost $1,017,615,369) 6.4% Money Market Funds 6.4% a,c Institutional Fiduciary Trust Money Market Portfolio $ Total Investments (Cost $11,288,259,217) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c See Note 3(f) regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 21 Franklin Managed Trust Financial Statements Statement of Assets and Liabilities March 31, 2014 (unaudited) Franklin Rising Dividends Fund Assets: Investments in securities: Cost - Unaffiliated issuers $ 9,724,955,576 Cost - Non-controlled affiliated issuers (Note 7) 545,688,272 Cost - Sweep Money Fund (Note 3f) 1,017,615,369 Total cost of investments $ 11,288,259,217 Value - Unaffiliated issuers $ 14,050,360,274 Value - Non-controlled affiliated issuers (Note 7) 680,744,819 Value - Sweep Money Fund (Note 3f) 1,017,615,369 Total value of investments 15,748,720,462 Cash 134,694 Receivables: Capital shares sold 38,842,439 Dividends 18,012,143 Other assets 9,555 Total assets 15,805,719,293 Liabilities: Payables: Investment securities purchased 19,949,033 Capital shares redeemed 25,113,169 Management fees 6,520,954 Distribution fees 8,557,767 Transfer agent fees 2,059,896 Accrued expenses and other liabilities 247,639 Total liabilities 62,448,458 Net assets, at value $ 15,743,270,835 Net assets consist of: Paid-in capital $ 11,283,635,206 Undistributed net investment income 15,208,917 Net unrealized appreciation (depreciation) 4,460,461,245 Accumulated net realized gain (loss) (16,034,533 ) Net assets, at value $ 15,743,270,835 22 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Managed Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) March 31, 2014 (unaudited) Franklin Rising Dividends Fund Class A: Net assets, at value $ Shares outstanding Net asset value per share a $ Maximum offering price per share (net asset value per share ÷ 94.25%) $ Class C: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share a $ Class R: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ Class R6: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 23 Franklin Managed Trust Financial Statements (continued) Statement of Operations for the six months ended March 31, 2014 (unaudited) Franklin Rising Dividends Fund Investment income: Dividends: Unaffiliated issuers $ 142,140,559 Non-controlled affiliated issuers (Note 7) 5,078,469 Total investment income 147,219,028 Expenses: Management fees (Note 3a) 36,711,701 Distribution fees: (Note 3c) Class A 12,188,900 Class C 12,533,143 Class R 757,908 Transfer agent fees: (Note 3e) Class A 6,107,863 Class C 1,570,070 Class R 189,979 Class R6 319 Advisor Class 962,302 Custodian fees (Note 4) 56,166 Reports to shareholders 535,367 Registration and filing fees 242,281 Professional fees 54,464 Trustees’ fees and expenses 215,987 Other 77,168 Total expenses 72,203,618 Expense reductions (Note 4) (13 ) Expenses waived/paid by affiliates (Note 3f) (467,376 ) Net expenses 71,736,229 Net investment income 75,482,799 Realized and unrealized gains (losses): Net realized gain (loss) from investments 138,712 Net change in unrealized appreciation (depreciation) on investments 1,147,700,243 Net realized and unrealized gain (loss) 1,147,838,955 Net increase (decrease) in net assets resulting from operations $ 1,223,321,754 24 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Franklin Managed Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin Rising Dividends Fund Six Months Ended March 31, 2014 Year Ended (unaudited) September 30, 2013 Increase (decrease) in net assets: Operations: Net investment income $ 75,482,799 $ 126,449,412 Net realized gain (loss) from investments 138,712 14,324,507 Net change in unrealized appreciation (depreciation) on investments 1,147,700,243 1,875,807,110 Net increase (decrease) in net assets resulting from operations 1,223,321,754 2,016,581,029 Distributions to shareholders from: Net investment income: Class A (101,111,518 ) (85,230,833 ) Class C (8,683,697 ) (11,527,327 ) Class R (2,346,834 ) (2,383,593 ) Class R6 (7,551,788 ) — Advisor Class (19,506,402 ) (20,785,888 ) Total distributions to shareholders (139,200,239 ) (119,927,641 ) Capital share transactions: (Note 2) Class A 907,135,254 1,740,016,368 Class B — (13,161,217 ) Class C 239,985,157 539,811,291 Class R 36,815,815 56,208,067 Class R6 48,451,478 460,272,727 Advisor Class 301,622,113 (167,677,646 ) Total capital share transactions 1,534,009,817 2,615,469,590 Net increase (decrease) in net assets 2,618,131,332 4,512,122,978 Net assets: Beginning of period 13,125,139,503 8,613,016,525 End of period $ 15,743,270,835 $ 13,125,139,503 Undistributed net investment income included in net assets: End of period $ 15,208,917 $ 78,926,357 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Managed Trust Notes to Financial Statements (unaudited) Franklin Rising Dividends Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin Rising Dividends Fund (Fund). The Fund offers five classes of shares: Class A, Class C, Class R, Class R6, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the 26 | Semiannual Report Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of March 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Semiannual Report | 27 Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At March 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Six Months Ended Year Ended March 31, 2014 September 30, 2013 Shares Amount Shares Amount Class A Shares: Shares sold 33,551,458 $ 1,590,406,285 68,106,182 $ 2,864,407,432 Shares issued in reinvestment of distributions 1,965,782 93,718,018 2,152,713 80,188,575 Shares redeemed (16,353,645 ) (776,989,049 ) (29,365,694 ) (1,204,579,639 ) Net increase (decrease) 19,163,595 $ 907,135,254 40,893,201 $ 1,740,016,368 Class B Shares a : Shares sold 3,603 $ 136,674 Shares redeemed (343,671 ) (13,297,891 ) Net increase (decrease) (340,068 ) $ (13,161,217 ) Class C Shares: Shares sold 8,685,560 $ 405,580,220 19,163,359 $ 799,333,025 Shares issued in reinvestment of distributions 160,775 7,548,635 270,064 9,935,656 Shares redeemed (3,706,243 ) (173,143,698 ) (6,664,332 ) (269,457,390 ) Net increase (decrease) 5,140,092 $ 239,985,157 12,769,091 $ 539,811,291 28 | Semiannual Report Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 2. S HARES OF B ENEFICIAL I NTEREST (continued) Six Months Ended Year Ended March 31, 2014 September 30, 2013 Shares Amount Shares Amount Class R Shares: Shares sold 1,608,107 $ 76,649,207 2,994,298 $ 123,054,455 Shares issued in reinvestment of distributions 46,210 2,196,665 60,674 2,254,636 Shares redeemed (887,196 ) (42,030,057 ) (1,676,388 ) (69,101,024 ) Net increase (decrease) 767,121 $ 36,815,815 1,378,584 $ 56,208,067 Class R6 Shares b : Shares sold c 1,261,293 $ 60,881,761 11,146,010 $ 469,383,916 Shares issued in reinvestment of distributions 158,606 7,551,788 — — Shares redeemed (416,122 ) (19,982,071 ) (204,872 ) (9,111,189 ) Net increase (decrease) 1,003,777 $ 48,451,478 10,941,138 $ 460,272,727 Advisor Class Shares: Shares sold 10,819,522 $ 514,602,301 13,181,564 $ 552,595,742 Shares issued in reinvestment of distributions 354,359 16,876,181 506,692 18,843,870 Shares redeemed c (4,832,092 ) (229,856,369 ) (17,823,004 ) (739,117,258 ) Net increase (decrease) 6,341,789 $ 301,622,113 (4,134,748 ) $ (167,677,646 ) a Effective March 22, 2013, all Class B shares were converted to Class A. b For the period May 1, 2013 (effective date) to September 30, 2013. c Effective May 1, 2013, a portion of Advisor Class shares were exchanged into Class R6. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisory Services, LLC (Advisory Services) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent Semiannual Report | 29 Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisory Services based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $500 million % Over $500 million, up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % In excess of $10 billion b. Administrative Fees Under an agreement with Advisory Services, FT Services provides administrative services to the Fund. The fee is paid by Advisory Services based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Class R6 and Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % 30 | Semiannual Report Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ CDSC retained $ e. Transfer Agent Fees Each class of shares, except for Class R6, pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. Class R6 pays Investor Services transfer agent fees specific to that class. For the period ended March 31, 2014, the Fund paid transfer agent fees of $8,830,533, of which $3,551,908 was retained by Investor Services. f. Investment in Institutional Fiduciary Trust Money Market Portfolio The Fund invests in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an affiliated open-end investment company. Management fees paid by the Fund are waived on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid directly or indirectly by the Sweep Money Fund. g. Waiver and Expense Reimbursements Investor Services has contractually agreed in advance to waive or limit its fees so that the Class R6 transfer agent fees do not exceed 0.01% until January 31, 2015. There were no transfer agent fees waived during the period ended March 31, 2014. 4. E XPENSE O FFSET A RRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended March 31, 2014, the custodian fees were reduced as noted in the Statement of Operations. Semiannual Report | 31 Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At September 30, 2013, the Fund had capital loss carryforwards of $16,007,007 expiring in 2017. At March 31, 2014, the cost of investments, net unrealized appreciation (depreciation), for income tax purposes were as follows: Cost of investments $ 11,288,425,455 Unrealized appreciation $ 4,520,905,673 Unrealized depreciation (60,610,666 ) Net unrealized appreciation (depreciation) $ 4,460,295,007 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatment of wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended March 31, 2014, aggregated $1,370,484,846 and $15,301,129, respectively. 7. H OLDINGS OF 5% V OTING S ECURITIES OF P ORTFOLIO C OMPANIES The 1940 Act defines “affiliated companies” to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in “affiliated companies” for the Fund for the period ended March 31, 2014, were as shown below. Number of Number of Realized Shares Held Shares Held Value Capital at Beginning Gross Gross at End at End Investment Gain Name of Issuer of Period Additions Reductions of Period of Period Income (Loss) Non-Controlled Affiliates Albemarle Corp. 5,283,025 420,000 — 5,703,025 $ 378,794,921 $ 2,836,258 $ — John Wiley & Sons Inc., A 3,387,309 340,398 — 3,727,707 214,865,031 1,831,983 — Matthews International Corp., A 1,680,602 453,308 — 2,133,910 87,084,867 410,228 — Total Affiliated Securities (Value is 4.32% of Net Assets) $ 680,744,819 $ 5,078,469 $ — 32 | Semiannual Report Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the period ended March 31, 2014, the Fund did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. Semiannual Report | 33 Franklin Managed Trust Notes to Financial Statements (unaudited) (continued) Franklin Rising Dividends Fund 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 34 | Semiannual Report Franklin Managed Trust Shareholder Information Franklin Rising Dividends Fund Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for Franklin Rising Dividends Fund (Fund). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for the Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, risk control, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper report compared the Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other Semiannual Report | 35 Franklin Managed Trust Shareholder Information (continued) Franklin Rising Dividends Fund Board Review of Investment Management Agreement (continued) management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted by the Board that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report on the efficiency of its trading operations by an independent portfolio trading analytical firm, which also covered foreign exchange transactions. Consideration was also given to the experience of the Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. In this respect, the Board, after making inquiries of management, received assurances that bonus composition was not unduly influenced by one-year or short-term performance but was based primarily on longer periods consistent with the interests of long-term shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures including expanded collateralization requirements. It was noted that the Fund did not currently invest in derivatives or other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with the Funds portfolio management team at Board meetings throughout the year, particular attention in assessing performance was given to the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund 36 | Semiannual Report Franklin Managed Trust Shareholder Information (continued) Franklin Rising Dividends Fund Board Review of Investment Management Agreement (continued) showed the investment performance of its Class A shares during 2013 and the previous 10 years ended December 31, 2013, in comparison to a performance universe consisting of the Fund and all retail and institutional multi-cap core funds as selected by Lipper. The Lipper report showed the Funds total return during 2013 to be in the second-lowest performing quintile of its performance universe, and on an annualized basis to be in the second-highest performing quintile of such universe for the previous three-year period, the second-lowest performing quintile for the previous five-year period, and the middle performing quintile for the previous 10-year period. In finding such overall comparative investment performance to be acceptable, the Board noted that the Fund was being managed in accordance with its mandate of adhering to specific investment criteria, including investing in companies that have had consistent and substantial dividend increases, and observed that total return for 2013 as shown in the Lipper report exceeded 29%. The Board also noted that another experienced analyst had been hired to support the Fund. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of a management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The results of such expense comparisons showed that both the Funds contractual investment management fee rate and its actual total expense ratio were in the least expensive quintile of its Lipper expense group. The Board was satisfied with the management fee rate and total expense ratio of the Fund in comparison to its Lipper expense group as shown in the Lipper report. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various Semiannual Report | 37 Franklin Managed Trust Shareholder Information (continued) Franklin Rising Dividends Fund Board Review of Investment Management Agreement (continued) allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, an independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Fund, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Fund grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The fee structure under the Funds investment management agreement provides an initial fee of 0.75% on the first $500 million of Fund net assets; 0.625% on the next $500 million of Fund net assets; 0.50% on Fund net assets in excess of $1 billion; 0.49% on Fund net assets in excess of $5 billion, and 0.48% on Fund net assets in excess of $10 billion. At December 31, 2013, the Funds net assets were approximately $15.1 billion. The Board observed that the year-end asset size of the Fund 38 | Semiannual Report Franklin Managed Trust Shareholder Information (continued) Franklin Rising Dividends Fund Board Review of Investment Management Agreement (continued) extended beyond the existing breakpoints. In discussing additional breakpoints for such Fund, management expressed the view that its fee structure reaches a relatively low rate quickly anticipating economies of scale as assets increase and pointed out the Funds favorable contractual management fee and total expense comparison within its Lipper expense group as previously discussed under Comparative Expenses. The Board also noted economies of scale are realized from asset growth in excess of a funds last breakpoint since this results in an overall lower management fee rate. While intending to monitor future growth of the Fund, the Board believed that to the extent economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement for the Fund provides a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Semiannual Report | 39 This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is David W. Niemiec and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940, is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MANAGED TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 27, 2014 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
